Citation Nr: 1028691	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-21 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for tremors, to include as 
secondary to service-connected generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1940 to October 1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in December 2008.  A transcript of this 
proceeding has been associated with the claims file.  

In April 2009 the Board remanded this case for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Board has recharacterized the issue as noted on the first 
page of this decision to include all tremors, not just essential 
tremors.  The Veteran originally filed a claim for service 
connection for tremors, not just essential tremors.  Furthermore, 
the findings on VA examination in August 2009 showing two 
different types of tremors, postural tremors and benign essential 
tremors.  As such, the claim has been expanded to include all 
tremors.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

It is reasonable to assume that the Veteran's current tremor 
disorders are related to his military service and/or his service-
connected psychiatric disorder.



CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria for 
service connection for tremors are met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

The Veteran is seeking service connection for essential tremors, 
to include as due to service-connected generalized anxiety 
disorder. 

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Disability which is 
proximately due to or the result of a service-connected disease 
or injury shall also be service-connected.  See 38 C.F.R. 
§ 3.310.  In order to prevail on the issue of service connection 
there must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  In addition, certain chronic diseases may be presumed to 
have been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than 
one year after discharge may still be service connected if all 
the evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Current medical evidence shows that the Veteran has been 
diagnosed as having postural tremors and essential tremors.  The 
Veteran's service treatment records do not show any treatment or 
complaints of tremors; however, the Veteran contends that on 
discharge from service in October 1945, he was advised to stay 
longer in order to seek treatment for tremors but that he 
refused.  He reports that shortly after discharge from service, 
he did seek treatment for his tremors.  

The Veteran filed a claim for service connection for a 
psychiatric disorder in May 1946, less than one year after his 
discharge from military service.  In connection with this claim 
the Veteran submitted various statements from his wife, his 
treating physician, and fellow service-members.  In a July 1947 
statement the Veteran's private physician, Dr. P.P.F., indicated 
that the Veteran had been under his care for two years and that 
during that time, he had been treated for psychiatric problems to 
include complaints of tremors.  Also, in an August 1947 statement 
the Veteran's wife wrote that, immediately upon his return from 
active service, the Veteran's "nerves were completely 
shattered," causing his hands to shake.  The Veteran was 
afforded a VA examination in September 1948 and the impression 
was anxiety, manifested by insomnia and tremors.  It was noted 
that the Veteran's anxiety caused the tremors.  By rating 
decision dated in November 1948 the RO granted service connection 
for psychoneurosis, anxiety state and assigned a noncompensable 
disability rating.  This decision noted that the Veteran's 
"hands do not shake when occupied."  

Subsequent treatment records show continued complaints of 
tremors.  In a January 1972 statement, Dr. G.G.G. noted 
complaints of uncontrollable shaking of the Veteran's hands and 
head and also noted that the tremor was observed when the Veteran 
related anxieties.  In a March 1972 statement, Dr. A.L.L., the 
Veteran's treating physician, noted that he had treated the 
Veteran for the previous twenty years and noted a history of 
tremors of the head and hands especially when under tension.  VA 
treatment records dated from May 1978 to July 1978 show an 
impression of essential tremor.  An April 1990 VA psychiatric 
examination shows an impression of generalized anxiety state with 
a history of benign tremors.  VA psychiatric examination reports 
dated in August 1997 and March 2001 also show complaints of 
tremors.  In a September 2005 VA psychiatric examination report 
the examiner noted that the Veteran's neurologist had diagnosed 
an essential tremor.  The examiner also opined that the Veteran's 
anxiety and embarrassment results from the tremor.  

Pursuant to the April 2009 Board remand, the Veteran was afforded 
a VA examination regarding his tremors in August 2009.  The 
August 2009 examiner diagnosed two types of tremors, postural 
tremor and benign essential tremor.  With regard to the postural 
tremor, the examiner indicated that these tremors were documented 
upon discharge from military service in 1945 and were as likely 
as no related to military service.  With regard to benign 
essential tremor, the examiner noted that this tremor was the one 
causing the Veteran the most difficulty and that it increased 
with action.  Also, the head tremors reportedly did not start 
until the Veteran was older than 70 years.  The examiner noted 
that essential tremors are not associated with the Veteran's 
military career nor are they an exacerbation of his postural 
tremor.  The examiner also opined that there was no long term 
association between radiation exposure and a tremor disorder.  

Subsequently, the August 2009 VA examiner was asked to clarify 
his opinion and in a December 2009 addendum the examiner wrote 
that the Veteran had two distinct tremor disorders.  He noted 
that essential tremor was not a cause of anxiety.  He indicated 
that tremors could be a symptom of anxiety and that tremors 
secondary to anxiety should not be considered a separate 
disorder.  The examiner noted that during the Veteran's 80th year 
of life a new tremor disorder, essential tremor, developed.  
This, according to the examiner, was common and usually familial.  
The examiner noted that a thorough search of medical literature 
did not show an association with previous toxins or radiation 
exposure and tremor disorders.  Therefore, the examiner opined 
that the Veteran's essential tremor disorder could not be the 
result of radiation exposure during his military career from 1941 
to 1945.  

In this case, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran's current tremors are 
related to his military service and/or his service-connected 
psychiatric disorder.  See 38 U.S.C.A. § 5107(b).  The Veteran 
was a highly credible witness during the December 2008 Travel 
Board hearing.  Furthermore, the continuity of symptomatology 
evident from the 1947 statements from the Veteran's wife and 
physician as well as the several positive medical nexus opinions 
discussed above provide a plausible basis to conclude that the 
Veteran's tremors are related to his military service and/or his 
service-connected psychiatric disorder.  


ORDER

Service connection for tremors is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


